DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2008/0223925 A1) in view of Droz (US 2006/0124350 A1).
Regarding claim 1, Saito teaches a smart card (Fig. 6A) comprising:
a smart card substrate (303) comprising a first opening (304); and a fingerprint sensor module (304) arranged within the first opening (Fig. 6A), the fingerprint sensor module comprising:
a fingerprint sensor device (116) comprising a sensing array consisting of a plurality of sensing elements, the sensor device being configured to acquire an image of a finger placed on a sensing surface of the fingerprint sensor module [0073, 0074];
a fingerprint sensor module substrate comprising a second opening (102);
wherein the fingerprint sensor device is arranged in the second opening of the substrate (132) and wherein the substrate comprises an antenna embedded in the substrate (104, 106), the antenna being electrically connected to the fingerprint sensor device (Fig. 1A).
Saito lacks the configuration of the smart card substrate, fingerprint sensor device, and sensor module substrate.
Droz teaches a fingerprint sensor module integrated into a smart card substrate (2A, 3), wherein the smart card substrate comprises a first opening in which the fingerprint sensor module is arranged (Fig. 4); and wherein the fingerprint sensor device is integrated into the fingerprint sensor module substrate by being arranged in the second opening (3, Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the configuration discussed by Droz because it minimizes manufacturing costs by increasing the speed of the process without adversely affecting the quality of the units.
Regarding claim 2, Saito teaches wherein the antenna is arranged to encircle the opening comprising the fingerprint sensor device (Fig. 9).
Regarding claim 3, Saito teaches wherein the antenna is arranged below the fingerprint sensor device, on a side of the fingerprint sensor device opposite the side comprising the sensing array (Fig. 1C).
Regarding claim 4, Saito teaches wherein the substrate comprises a plurality of conductive layers, and wherein the antenna is formed in said plurality of conductive layers of the substrate (Fig. 1C).
Regarding claim 5, Saito teaches wherein the substrate is a laminate substrate comprising a plurality of carrier layers (102) interspaced with a plurality of electrically conductive layers (118) (Fig. 1C) [0063].
Regarding claim 6, Saito teaches wherein the substrate is an epoxy-based laminate substrate [0063].
Regarding claim 7, Saito teaches wherein the substrate comprises a glass or ceramic material having a plurality of electrically conductive layers embedded therein [0063].
Regarding claim 8, Saito teaches wherein the opening of the substrate is a recess in the substrate (Fig. 1C).
Regarding claim 9, Saito teaches wherein the opening of the substrate is a through hole through the substrate (Fig. 1C).
Regarding claim 10, Saito teaches wherein the fingerprint sensor device comprises at last one connection pad (116) located adjacent to the sensing array, and wherein the fingerprint sensor device is electrically connected to the antenna via the connection pad (118).
Regarding claim 11, Saito teaches wherein the electrical connection between the connection pad of the fingerprint sensor device and the antenna is formed as a conductive trace (on PCB 118) located in the same plane as the connection pad (Fig. 1C).
Regarding claim 12, Saito teaches wherein the connection pad is located in the same plane as the sensing array (Fig. 1C).
Regarding claim 13, Saito teaches further comprising a via connection in said substrate, wherein the connection pad is electrically connected to the antenna by means of the via connection (hole 132).
Regarding claim 14, Saito teaches wherein the substrate comprises substrate connection pads for electrically connecting the fingerprint sensor module to external circuitry (PCB 118).
Regarding claim 15, Saito teaches wherein the fingerprint sensor module is arranged in an opening of the smart card and electrically connected to smart card circuitry by means of a substrate connection pad (118, Fig. 1C).
Regarding claim 16, this claim is analogous to the claims above and is therefore also taught by Saito in view of Droz.
Regarding claims 17 and 18, Saito further teaches depositing a mold material surrounding filling a space between the fingerprint sensor device and the sidewalls of the substrate recess to mechanically attach the fingerprint sensor device to the substrate [0064].
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Droz and are required by the amendment regarding the configuration of the components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876